Title: To Thomas Jefferson from Benjamin Russell, 5 December 1790
From: Russell, Benjamin
To: Jefferson, Thomas


Boston, 5 Dec. 1790. In response to Remsen’s inquiry he informs TJ that the laws of the second session printed by him [in the Massachusetts Centinel, which on 16 June 1790 became the Columbian Centinel] amounted to 372 squares. “The square, in Typographical language, is 20 lines of Long-Primer matter-the line being 20 ms long—and in that proportion of shorter or longer lines, larger or smaller types. Inclosed is a square of matter of the Centinel—the lines being but 18 ms long, it takes almost 23 lines to make a square.” The total, “at half a dollar a square,” amounted to 186 dollars. “The price paid for publishing the Laws of this Commonwealth in Long-Primer squares, has been reduced, on account of the competition of the Printers for the Printing-work of government, which in some of its branches, is lucrative, from One Dollar to Half a Dollar. The price, therefore, that I have inserted, is regulated by the price given by this State-Your Honour’s information will enable you to judge whether it is too high or not high enough.” But, while compensation was “[not the] first object … and while I earnestly solicit the continuation of your patronage, I shall rest satisfied, should I be so fortunate as to obtain it, with such allowance as you shall think just to make”; Captain Patrick Phelon of the customs is authorized to receive his allowance.
